Citation Nr: 1760726	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  15-03 781A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana

THE ISSUE

Entitlement to special monthly compensation (SMC) on account of a higher level of care.


REPRESENTATION


Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

D.B.


ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1941 to April 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Board notes that a representative, D.B., was present as a witness at the video-conference hearing before the undersigned Veterans Law Judge in October 2017. A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. The Veteran is entitled to SMC at the rate under subsection (o) of 38 U.S.C. § 1114 based on loss of use of the lower and upper extremities, bladder and bowel incontinence, and the need for aid and attendance.

2. The Veteran receives necessary and life-sustaining daily health care with hands-on facilitation by caregivers who performs under the direction, guidance, and supervision of a nurse; resolving doubt in the Veteran's favor, his caregivers consult with licensed healthcare providers on at least a monthly basis.

CONCLUSION OF LAW

The criteria for an increased level of SMC based on the need for higher level aid and attendance as contemplated by 38 U.S.C. § 1114(r)(2), are met. 38 U.S.C. § 1114 (2012); 38 C.F.R. §§ 3.350, 3.352 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable Laws and Regulations
SMC is available when, as the result of service-connected disability, a Veteran suffers additional hardships above and beyond those contemplated by VA's schedule for rating disabilities. See 38 U.S.C. § 1114; 38 C.F.R. §§ 3.350 and 3.352. The rate of SMC varies according to the nature of the Veteran's service-connected disabilities. Basic levels of SMC are listed at 38 U.S.C. § 1114(k). Higher levels of SMC are provided at 38 U.S.C.A. § 1114(l), (m), (n), and (o).

SMC provided by 38 U.S.C. § 1114(l) is payable for anatomical loss or loss of use of both feet, one hand and one foot, blindness in both eyes with visual acuity of 5/200 or less or being permanently bedridden or so helpless as to be in need of regular aid and attendance. 38 C.F.R. § 3.350(b). The Veteran is presently in receipt of SMC at the (l) rate on account of being so helpless as to be in need of regular aid and attendance while not hospitalized at U.S. government expense.

SMC provided by 38 U.S.C. § 1114(o) is payable for any of the following conditions: (i) Anatomical loss of both arms so near the shoulder as to prevent use of a prosthetic appliance; (ii) Conditions entitling to two or more of the rates (no condition being considered twice) provided in 38 U.S.C. § 1114(l) through (n); (iii) Bilateral deafness rated at 60 percent or more disabling (and the hearing impairment in either one or both ears is service connected) in combination with service-connected blindness with bilateral visual acuity 20/200 or less; (iv) Service-connected total deafness in one ear or bilateral deafness rated at 40 percent or more disabling (and the hearing impairment in either one of both ears is service-connected) in combination with service-connected blindness of both eyes having only light perception or less. 38 C.F.R. § 3.350(e)(1).

SMC at the (o) rate is warranted for combinations. Determinations must be based upon separate and distinct disabilities. This requires, for example, that where a Veteran who had suffered the loss or loss of use of two extremities is being considered for the maximum rate on account of helplessness requiring regular aid and attendance, the latter must be based on need resulting from pathology other than that of the extremities. If the loss, or loss of use, of two extremities or being permanently bedridden leaves the person helpless, increase is not in order on account of this helplessness. Under no circumstances will the combination of "being permanently bedridden" and "being so helpless as to require regular aid and attendance" without separate and distinct anatomical loss, or loss of use, of two extremities, or blindness, be taken as entitling to the maximum benefit. The fact, however, that two separate and distinct entitling disabilities, such as anatomical loss, or loss of use of both hands and both feet, result from a common etiological agent, for example, one injury or rheumatoid arthritis, will not preclude maximum entitlement. 38 C.F.R. § 3.350(e)(3).

The maximum rate, as a result of including helplessness as one of the entitling multiple disabilities, is intended to cover, in addition to obvious losses and blindness, conditions such as the loss of use of two extremities with absolute deafness and nearly total blindness or with severe multiple injuries producing total disability outside the useless extremities, these conditions being construed as loss of use of two extremities and helplessness. 38 C.F.R. § 3.350(e)(4).

There are two parts to SMC (r): there is special aid and attendance that is identified by (r)(1), and a higher level of special aid and attendance that is discussed in (r)(2). See 38 U.S.C. § 1114(r) (2012); 38 C.F.R. §§ 3.350(h), 3.352.

To be awarded SMC (r)(1), under 38 U.S.C. § 1114, the Veteran must be entitled to SMC at the rate authorized under subsection (o), the maximum rate authorized under subsection (p), or at the intermediate rate authorized between the rates authorized under subsections (n) and (o) and at the rate authorized under subsection (k). The Veteran must also be in need of regular aid and attendance. See 38 U.S.C. § 1114(r) (2012).

For SMC (r)(2), once the aforementioned threshold is met, the Veteran must show that, in addition to the need for regular aid and attendance, he is in need a higher level of care as specified. See 38 U.S.C. § 1114(r)(2) (2012).

The regular or higher level aid and attendance allowance is payable whether or not the need for regular aid and attendance or a higher level of care was a partial basis for entitlement to the maximum rate under 38 U.S.C. § 1114(o) or (p), or was based on an independent factual determination. 38 C.F.R. § 3.350(h)(1).

Determinations as to need for aid and attendance must be based on actual requirements of personal assistance from others. In making such determinations, consideration is given to such conditions as the following: Inability of the claimant to dress or undress himself or to keep himself ordinarily clean and presentable; the frequent need of the adjustment of any special prosthetic or orthopedic appliance which by reason of the particular disability cannot be done without aid; the inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment. 38 C.F.R. § 3.352(a). "Bedridden" will be a proper basis for the aid and attendance determination and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed. The fact that the claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater-or-lesser part of the day to promote convalescence or cure will not suffice.

In Turco v. Brown, 9 Vet. App. 222 (1996), the United States Court of Appeals for Veteran's Claims (Court) held that it was not required that all of the disabling conditions enumerated in the provisions of 38 C.F.R. § 3.352(a) be found to exist to establish eligibility for aid and attendance, but that such eligibility required at least one of the enumerated factors be present. The Court added that the particular personal function that a Veteran is unable to perform should be considered in connection with his or her condition as a whole. Also, it is only necessary that the evidence establish that a Veteran is so helpless as to need regular aid and attendance, not that there be a constant need. See Turco, supra; 38 C.F.R. § 3.352.

Determinations that the Veteran is so helpless, as to be in need of regular aid and attendance will not be based solely on an opinion that the claimant's condition is such as would require him to be in bed. They must be based on the actual requirement of personal assistance from others. Id. 

Need for a higher level of care shall be considered to be need for personal health-care services provided on a daily basis in the Veteran's home by a person who is licensed to provide such services or who provides such services under the regular supervision of a licensed health-care professional. Personal health-care services include (but are not limited to) such services as physical therapy, administration of injections, placement of indwelling catheters, and the changing of sterile dressings, or like functions which require professional health-care training or the regular supervision of a trained health-care professional to perform. A licensed health-care professional includes (but is not limited to) a doctor of medicine or osteopathy, a registered nurse, a licensed practical nurse, or a physical therapist licensed to practice by a State or political subdivision thereof. 38 C.F.R. § 3.352(b)(2).

The term "under the regular supervision of a licensed health-care professional" means that an unlicensed person performing personal health-care services is following a regimen of personal health-care services prescribed by a health-care professional, and that the health-care professional consults with the unlicensed person providing the health-care services at least once each month to monitor the prescribed regimen. The consultation need not be in person; a telephone call will suffice. 38 C.F.R. § 3.352(b)(3).

A person performing personal health-care services who is a relative or other member of the Veteran's household is not exempted from the requirement that he or she be a licensed health-care professional or be providing such care under the regular supervision of a licensed health-care professional. 38 C.F.R. § 3.352(b)(4). Moreover, the provisions of 38 C.F.R. § 3.352(b) are to be strictly construed. The higher level aid-and-attendance allowance is to be granted only when the need is clearly established and the amount of services required on a daily basis is substantial. 38 C.F.R. §  3.352(b)(5).

The performance of the necessary aid and attendance service by a relative of the claimant or other member of his or her household will not prevent the granting of the additional allowance. 38 C.F.R. § 3.352(c).

Analysis
In this case, the Veteran is requesting an additional rate of SMC greater than that currently assigned. As noted above, the Veteran is currently in receipt of SMC at the L-1 rate on account of being so helpless as to be in need of regular aid and attendance while not hospitalized at U.S. government expense.

The Veteran's representatives contend that he would be entitled to aid and attendance for the upper extremity disabilities as well as the lower extremity disabilities because his loss of upper extremity use and/or strength prevents him from transferring himself and attending to daily activities such as meal preparation, feeding, and hygiene needs while his loss of lower extremity use and/or strength prevents him from ambulation. The Board agrees. 

Pertinent evidence of record indicates that the Veteran would be entitled to SMC at the L rate for loss of use of the upper extremities and lower extremities. In this regard, an October 2017 correspondence from the Veteran's daughter noted that the Veteran needed aid and attendance due to his upper and lower extremity disabilities. He was totally bedridden. He could no longer walk, even with walking aids. Caretakers had to bathe him, feed him, change his clothes and diapers, cook his meals, and maintain his house. Thus, as the Board finds that the Veteran would be entitled to SMC at the L rate on two bases, and also requires aid and attendance, the Board finds that the Veteran meets the criteria for a higher SMC at the "o" rate. Moreover, the Veteran meets the requirements for the "o" rate because he loss of use of both lower extremities as well as loss of use of both upper extremities. See 38 C.F.R. § 3.350(e)(2). 

Having found that the Veteran meets the SMC "o" rate, and given that he is already in receipt of SMC for "regular aid and attendance," he meets the requirements for the (r)(1) rate. With respect to whether the Veteran meets the requirements for the SMC at the (r)(2) rate, the Board has considered whether the Veteran is in need of the higher level of aid and attendance and finds that he is. In this regard, VA treatment records and competent and credible lay statements confirm that he has been dependent on others in all of his activities of daily living such as bathing, dressing, and feeding. 

A brief history of the Veteran's need for aid and attendance is necessary for consideration of entitlement to the higher rate of SMC. In January 2012, a VA housebound examiner opined that the Veteran would benefit from aide and attendance. The examiner noted that arthritis in knees, shoulders, neck, low back, and hands limited mobility and flexibility. Function of the upper extremities was abnormal and resulted in mild to moderate impairment. The Veteran had some difficulty with his ability to self bathe, groom, and toilet, as well as marked difficulty to dress and undress. Function of the lower extremities was also abnormal with limitation of joint motion and muscle weakness; however, the Veteran was able to transfer and ambulate unassisted. 

In July 2013, Dr. L.S., a private physician, examined the Veteran for housebound status or permanent need for regular aid and attendance. The examiner did not note the Veteran's diagnosis of rheumatoid arthritis, but noted that ambulation weakness, cervical stenosis, and malnutrition were the disabilities that limited his functions. The Veteran was not confined to bed, was able to feed himself with some difficulty, but required assistance to bathe and dress. The Veteran required Home Health to fill his medication, but did not require nursing home care. He had balance issues and required a walker at all times. He only left his home for doctor appointments. His family assisted with his care, as well as Home Health, as he needed someone to cook and do housekeeping. 

In January 2015, the Veteran slipped and fell. As a result, he was an inpatient at a private hospital for several weeks. The private hospital records show the Veteran complained of decreased range of motion and decreased strength in his upper extremities due to arthritis. His arthritis was also noted to result in the use of a walker. He was released to his home with a consultation to Home Health for nursing and physical therapy. There was also a recommendation to follow-up with his primary care physician in one to two weeks. 

In July 2016, VA treatment records noted the Veteran had debility secondary to multiple medical problems. The physician instructed the Veteran and his caregiver to discuss with his physical therapist the equipment needed to assist him with getting out of a chair or bed. The Veteran's caregiver also returned his nurse's call regarding lab work to be done that month.

In September 2016, the Veteran reported that his Home Health nurse and physical therapist recommended compression hose. His caregiver then checked with his doctor and placed a prosthetic consult.

In March 2017, the Veteran fell out of his bed. As a result, he was an inpatient at a private facility for a few weeks. He was released to his home with instructions to follow-up with his primary care physician, Home Health, physical therapist, occupational therapist, and aids.

In a May 2017 VA respite care consultation, the Veteran was noted to be housebound. He needed help to dress, bathe, ambulate and transfer. He was also dependent on others to use the phone, pay bills, shop, handle finances and medication, and prepare meals. His caretaker expressed that the Veteran should not be left alone because he falls and is disoriented.

A June 2017 VA treatment record noted the Veteran had been placed into a rehabilitation facility for 20 days and Homemaker and Home Health Aide services would resume when he returned home. 

The Veteran's daughter submitted a statement in October 2017 that detailed the Veteran's current condition. He was totally bedridden and mentally disoriented at times. He no longer walked or controlled his bodily functions. Caretakers bathed, fed, changed clothing and diapers, cooked and maintained the house. His daughter could no longer provide him with the personal physical care her needed so they hired personal caretakers. He had three caretakers: one woman who was with him all day during the week, another woman through the company Comfort Keepers who was with him all day during the weekend, and another woman who was his night-time sitter. A nurse checked in on him two days a week.

Upon review of all of the evidence of record, the Board finds that the Veteran has needed substantial care on a daily basis. Further, the Board finds that the Veteran's daily care has been primarily provided by unlicensed care providers. The Board also finds that the Veteran's caregivers received guidance and supervision from licensed professional care providers at VA as well as from the private, home health care providers. See e.g. October 2017 Statement from Veteran's Daughter that notes a nurse checks on the Veteran's Home Health Services twice a week. See also January 2015 discharge that notes consultation with Home Health for nursing and physical therapy. VA treatment records dated in 2016 and 2017 demonstrate regular follow up treatment in which the Veteran's home health care needs were discussed with his caregivers regularly. 

The Board resolves all doubt in the Veteran's favor and finds that the requirement that unlicensed care be provided with regular supervision, is met. In this regard, the evidence is clear that the Veteran's home care needs did not improve at any point and that the Veteran clearly required substantial, daily care and that apart from such care, he would require institutional care. 

 Accordingly, aid and attendance under 38 U.S.C. § 1114(r)(2) is warranted.

ORDER

SMC on account of the need for aid and attendance at a higher level under 38 U.S.C. § 1114(r)(2) is granted, subject to the laws and regulations governing payment of monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


